DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/10/2021 is acknowledged.
Claims 1 and 11 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/469,859 filed on 3/10/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/19/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 5/10/2021 are entered for prosecution. Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 in a reply filed 5/10/2021 have been fully considered but are moot because new grounds of rejections using newly introduced reference (IEEE) [or a newly introduced portion of an existing reference] are applied in the current rejection. Even without considering a newly introduced reference, it would have been obvious to the one of ordinary skill in the art that Wang teaches the Applicant’s argued limitation as discussed below.

Regarding claim 1 and claim 11:
Applicant contends that “Wang teaches that "four TX sectors with the best signal quality" are selected and then fed back to an initiator but does not teach a "ranked" list at least because there is no indication of a ranking of one TX sector with respect to the other three TX sectors.” (Page 9). 
Wang does not explicitly teach wherein the TX sectors in the rank list are listed in the decreasing order of signal quality with respect to other TX sectors included the list (and the claim language does not explicitly recite this, either), the meaning of the term “ranked list” in claim 1 and claim 11 is broad such that the ranked list is interpreted as a set of TX selected sectors with best signal quality among all TX sectors, therefore, the set is a ranked list (see, Wang: Fig. 6A and para. [0054] teach wherein four TX sectors with the best signal quality (e.g., TX sectors 1, 9, 25, and 28) are selected out of a total of thirty-two (32) TX sectors – sectors 1 to 32. Thus, based on a ranking of 32 TX sectors, four TX sectors with the best signal quality are selected (i.e., a ranked list).). 
Therefore, the Applicant’s argued claim limitation as claimed reads on the disclosure of Wang. However, for further clarity of the record, a newly introduced reference (IEEE) is applied in the current rejection. Further explanations have been added for clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0244432 A1, hereinafter Wang) in view of IEEE Std 802.11ad™-2012 (“Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications - Amendment 3: Enhancements for Very High Throughput in the 60 GHz Band”, December 28, 2012, hereinafter IEEE) further in view of Liu et al. (US 2010/0265925 A1, hereinafter Liu).

Regarding claim 1:
Wang discloses a method (see, Wang: Figs. 1, 2, 6A and 19 and paragraphs [0054] [0064] [0080]) for use in a first communication device (see, Wang: Fig. 1, Responder 102), the method comprising: 
monitoring, by a first communication device, a plurality of beacon frames transmitted from at least a second communication device (see, Wang: Fig. 1, Initiator 101) associated with the first communication device (see, Wang: Paragraphs [0064] [0080] and Fig. 19, In step 1902, TX sector sweeping is started. The initiator sends training packets (i.e., DMG beacon frames during beacon transmission interval (BTI)) through all TX sectors of all antennas,); 
receiving, by the first communication device, the beacon frames over a plurality of transmission sectors during a time interval (see, Wang: Fig. 19, In step 1902, the responder receives the training packets (i.e., DMG beacon frames) simultaneously through all RX antennas with omni-direction beam during the beacon transmission interval (BTI).); 
compiling, by the first communication device, a list of transmission sectors where the beacon frames are received (see, Wang: Fig. 19, Step 1903 discloses wherein the responder sends a set of selected TX sectors for each TX antennas with good received signal quality back to the initiator. The TX sector selection step is described in paragraph [0054] wherein the responder receives the training packets and selects four TX sectors, thus performing compiling step of a list of transmission sectors where the beacon frames are received.);
ranking, by the first communication device, the transmission sectors in the list based on a characteristic of the transmission sectors (see, Wang: Paragraph [0054] further discloses wherein the responder selects four TX sectors with the best signal quality, thus performing ranking step of the TX sectors in the list based on the signal quality (i.e., a characteristic of the transmission sectors).); and 
transmitting, by the first communication device, the ranked list of the transmission sectors over at least one of the plurality of transmission sectors to the second communication device (see, Wang: Fig. 19, In step 1903, the responder sends a set of selected TX sectors for each TX antenna with good received signal quality back to the initiator.).
Wang does not explicitly teach whether the list of the transmission sectors transmitted to the second communication device includes an individually ranked 
In the same field of endeavor, IEEE teaches wherein a channel measurement feedback includes a list of the individually ranked transmission sectors within a ranked list (see, IEEE, Section 8.4.2.138 and Table 8-183m, “The Sector ID Order subfield indicates the TX sector IDs ranked in the decreasing order of link quality”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include the teachings of IEEE in order to indicate the Sector IDs and their order/rank in the decreasing order of link quality (see, IEEE: Section 8.4.2.138). 
Wang in view of IEEE does not explicitly teach wherein “monitoring … a plurality of beacon frames are transmitted within a beacon interval (BI) during a fragmented transmit sector sweep (TXSS)”, “compiling … a list of transmission sectors where the beacon frames are received within the beacon interval (BI) during the fragmented TXSS”, and “transmitting … the ranked list … prior to completion of the fragmented TXSS”.
In the same field of endeavor, Liu teaches wherein a plurality of beacon frames are transmitted “monitoring … a plurality of beacon frames are transmitted within a beacon interval (BI) during a fragmented transmit sector sweep (TXSS)” (see, Liu: Abstract, Fig. 7 and paragraphs [0088-0089] illustrate a technique for segmented beamforming in a BT timeslot (i.e., fragmented TXSS) wherein a station 296 (i.e., a first communication device) monitors a plurality of beacon frames (i.e., BFT units in a set S3) from a PCP (i.e., a second communication device) within a beacon interval 292), “compiling … a list of transmission sectors where the beacon frames are received within the beacon interval (BI) during the fragmented TXSS” (see, Liu: Fig. 7 (and Fig. 3A) and paragraph [0066] illustrate a sector sweeping procedure wherein following the communication of N BFT units, the quality of each received BFT unit is assessed (i.e., compiled) and Fig. 7 illustrates a same sector sweeping procedure (i.e., assessment of each received BFT unit) within the beacon interval 292 during the segmented beamforming in a BT timeslot (i.e., fragmented TXSS)), and “transmitting … the ranked list … prior to completion of the fragmented TXSS” (see, Liu: Fig. 7 and paragraph [0090] disclose the station (i.e., the first communication device) transmits a feedback frame 298A to the PCP (i.e., the second communication device) in the beacon interval 292 after the BT time slot even though the station 296 knows that the beamforming session is not complete (i.e., prior to completion of the fragmented TXSS). The feedback frame 298A is interpreted as specifying the best-so-far sector (e.g., the ranked list).
As discussed above, Wang in view of IEEE discloses all limitations in claim 1 except that the steps are performed within a beacon interval (BI) during a fragmented transmit sector sweep (TXSS) (i.e., a subset of all TX sectors). Liu teaches a fragmented transmit sector weep (TXSS) procedure wherein all steps taught in Wang is performed within a beacon interval during a fragmented sector (i.e., segmented sector sweep, as shown in example Fig. 5 and Fig. 7-11B). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in combination of IEEE to include the teachings of Liu in order to perform segmented beamforming session between a pair of devices (see, Liu: paragraph [0148]) and to negotiate the continuation or suspension of the beamforming session currently being conducted (see, Liu: paragraph [0104]) to reduce the overhead and improve the communication efficiency. 

Regarding claim 2:
Wang further teaches wherein the first communication device and the second communication device are one of: a wireless transmit receive unit, a wireless station (STA), an access point (AP), or a base station (see, Wang: Fig. 2 and paragraph [0015], a wireless device with transceiver (i.e., transmit receive unit)).

Regarding claim 3: 
	Wang further teaches wherein the time interval is a beacon interval (BI) comprising at least one of a beacon transmission interval (BTI) or an association beamforming training (A-BFT) (see, Wang: Paragraph [0064] discloses wherein the time interval is beacon transmission interval (BTI) when establishing an initial link and the time interval is an association beamforming training (A-BFT) when receiving sector sweep (SSW) feedback from the initiator.).

Regarding claim 4:
	Wang further teaches wherein the characteristic of the transmission sectors comprise at least one of received signal strength indication (RSSI), signal-to-noise ratio (SNR), or signal-to-interference-and-noise ratio (SINR) (see, Wang: Paragraph [0080] discloses wherein the characteristic of the transmission sectors comprises signal-to-noise ratio (SNR); Paragraphs [0010] discloses wherein the characteristic of the transmission sectors maybe base on SNIR (signal-to-noise plus interference ratio); Paragraphs [0050] discloses wherein the received signal power (i.e., RSSI) is considered for the selection of the best beam combinations; See also Wang: Claims 9, 16 and 22)).

Regarding claim 5:
	Wang further teaches measuring, by the first communication device, the characteristic of the transmission sectors, wherein the characteristic is at least one of received signal strength indication (RSSI), signal-to-noise ratio (SNR), or signal-to-interference-and-noise ratio (SINR) of the transmission sectors (see, Wang: Paragraph [0052] discloses wherein the responder measures the received signal quality by receiving the training packets from the initiator during TX sector sweeping; Paragraph [0080] discloses wherein the characteristic of the transmission sectors comprises signal-to-noise ratio (SNR); Paragraphs [0010] discloses wherein the characteristic of the transmission sectors maybe base on SNIR (signal-to-noise plus interference ratio); Paragraphs [0050] discloses wherein the received signal power (i.e., RSSI) is considered for the selection of the best beam combinations; See also Wang: Claims 9, 16 and 22)).

Regarding claim 6:
As discussed above, Wang in view of IEEE and Liu teaches all limitations in claim 1.
	Wang in view of IEEE and Liu does not explicitly teach wherein the at least one transmission sector used to transmit the ranked list of the transmission sectors from the first communication device to the second communication device is placed at a top of the ranked list.
It is a common and logical practice to one of ordinary skill in the art before the effective filing date of the claimed invention to place the best sector at the top of the ranked sector list based on a decision criteria (such as signal quality as discussed in claim 1, for example) in an order of the best to the worst and use the best sector (which is placed at the top of the list) among the plurality of sectors available for use for transmission of information with other device(s) in order to maximize the successful delivery of the information.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one transmission 

Regarding claim 11:
	Wang discloses a first communication device (Fig. 2), the first communication device comprising: a processor (Processor 203); a receiver (Transceivers 215-218); and a transmitter (Transceivers 215-218) operable to perform the method of claim 1. As such, claim 11 is rejected under similar rationale to claim 1.
	
Regarding claim 12: 
	Claim 12 is directed towards a communication device configured to perform the method of claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 13:
	Claim 13 is directed towards a communication device configured to perform the method of claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 14:


Regarding claim 15:
	Claim 15 is directed towards a communication device configured to perform the method of claim 5. As such, claim 15 is rejected under similar rationale to claim 5.

Regarding claim 16:
	Claim 16 is directed towards a communication device configured to perform the method of claim 6. As such, claim 16 is rejected under similar rationale to claim 6.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of IEEE further in view of Liu further in view of Maltsev et al. (“Enhanced SLS BF flow for efficient AP-STA access in dense environment”, 802.11-17/xxxx (802.11-17/0067r1), January 2017, hereinafter Maltsev).

Regarding claim 7:
As discussed above, Wang in view of IEEE and Liu teaches all limitations in claim 1.
Wang in view of IEEE and Liu does not explicitly teach wherein the at least one transmission sector used to transmit the ranked list of the transmission sectors is carried during at least one of the following time frames: a modified sector sweep (SSW) frame, a SSW frame, a SSW feedback frame, or a SSW ACK frame.
	In the same field of endeavor, Maltsev teaches wherein the at least one transmission sector used to transmit the ranked list of the transmission sectors is carried during at least one of the following time frames: a modified sector sweep (SSW) frame, a SSW frame, a SSW feedback frame, or a SSW ACK frame (see, Maltsev: Pages 8-10, “The responder’s transmission is performed in directional mode using the operating sector trained during the BTI TRN-R”). The operating sector is the transmission section used to transmit the SSW frame during BTI and is further used for a modified SSW frame, a SSW feedback frame, and/or a SSW ACK frame by the responder. Page 15 discloses where STA selects the space-time slot in beamforming SP, corresponding to its operating sector to transmit SSW frame.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in combination of IEEE and Liu to include the teachings of Maltsev in order to use the operating sector detected as the best one during the BTI (some level of TX-RX EDMG STA reciprocity is assumed) for subsequent procedures (see, Maltsev: Pages 7-12, 15). 

Regarding claim 8:
As discussed above, Wang in view of IEEE and Liu teaches all limitations in claim 1.
Wang in view of IEEE and Liu does not explicitly teach wherein transmitting the ranked list of the transmission sectors from the first communication device to the second communication device occurs during an A-BFT.
In the same field of endeavor, Maltsev teaches wherein transmitting the ranked list of the transmission sectors (i.e., transmission of sector sweep (SSW) frame or SSW packet) from the first communication device to the second communication device occurs during an A-BFT (see, Maltsev: Page 4 discloses wherein up to 8 SSW slots per A-BFT interval randomly chosen by STAs are considered in 11ad SLS procedure and new SSW slots are added in A-BFT for EDMG STAs in 11ay. Page 5 is showing SSW frame being transmitted during an A-BFT.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in combination of IEEE and Liu to include the teachings of Maltsev in order to mitigate and reduce the probability of collision by multiple STAs choosing the same SSW slot (see, Maltsev: Pages 4-5). 

Regarding claim 9:
Wang in view of IEEE and Liu teaches all limitations in claim 1.
Wang in view of IEEE and Liu does not explicitly teach wherein transmitting the ranked list of the transmission sectors from the first communication device to the second communication device occurs during a beamforming training allocation (BTA).
In the same field of endeavor, Maltsev teaches wherein transmitting the ranked list of the transmission sectors (i.e., transmission of sector sweep (SSW) frame or SSW packet) from the first communication device to the second communication device occurs during a beamforming training allocation (BTA) (see, Maltsev: pages 8-11 disclose wherein enhanced sector level sweep (SLS) and the responder’s transmission of SSW or short SSW packet are performed during a beamforming training allocation (BTA)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in combination of IEEE and Liu to include the teachings of Maltsev in order to support responders to train in multiple consecutive space-time slots to improve coverage reduction in asymmetrical AP-STA configuration and to overcome collision in dense environment (see, Maltsev: pages 3-4). 

Regarding claim 10:
As discussed above, Wang in view of IEEE, Liu and Maltsev teaches all limitations in claim 9.
Maltsev further teaches wherein the BTA is announced by one of the plurality of received beacon frames (see, Maltsev: page 7, Proposed enhanced SLS in BTI, “The TRN-R field can be appended to DMG Beacon frame”) or an announcement frame during a data transmission interval (DTI) (see, Maltsev: page 8, Enhanced SLS in BTA, “the AP/PCP can allocate a special Beamforming training allocation in the DTI”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in combination of IEEE and Liu to include the teachings of Maltsev in order to support responders to train in multiple consecutive space-time slots to improve coverage reduction in asymmetrical AP-STA configuration and to overcome collision in dense environment (see, Maltsev: pages 3-4). 

Regarding claim 17:
	Claim 17 is directed towards a communication device configured to perform the method of claim 7. As such, claim 17 is rejected under similar rationale to claim 7.

Regarding claim 18:
	Claim 18 is directed towards a communication device configured to perform the method of claim 8. As such, claim 18 is rejected under similar rationale to claim 8.

Regarding claim 19:
	Claim 19 is directed towards a communication device configured to perform the method of claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Regarding claim 20:
	Claim 20 is directed towards a communication device configured to perform the method of claim 10. As such, claim 20 is rejected under similar rationale to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471